Citation Nr: 1101992	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-12 275	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.	Entitlement to service connection for sinusitis.

2.	Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to July 1977. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.


FINDING OF FACT

In December 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through her authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.

ORDER

The appeal is dismissed.



		
L.M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


